IN THE SUPREME COURT OF TEXAS

                                 No. 12-0049

                          IN RE  PETER MARCUS JONTE

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed January 17, 2012,  is
granted in part.  The trial on the merits set for May 29, 2012 in Cause  No.
2011-41029, styled In  the  Interest  of  S.N.J.,  a  child,  in  the  308th
District Court of Harris County, Texas, is stayed pending further  order  of
this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 24, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk